DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 12, 2020. Claims 1, 3, 5, 7, and 9 are presently pending and are presented for examination. 	

Response to Amendments
In view of Applicant’s amendments filed on November 12, 2020, Examiner withdraws the claim objections; withdraws the 35 U.S.C. 112(b) rejections; withdraws the 35 U.S.C. 112(d) rejections for the canceled claims; withdraws the 35 U.S.C. 101 rejections for the cancelled claims; maintains the 35 U.S.C. 101 rejections for claims 1, 3, 5, 7, and 9; withdraws the 35 U.S.C. 102 rejection for the cancelled claims; and maintains the 35 U.S.C. 102 rejections for claims 1, 3, 5, 7, and 9.

Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. 

Examiner notes that Applicant does not address the 35 U.S.C. 101 rejection falling under the combination of “organizing human activity” and “mathematical concepts.” Instead, Applicant 

 Applicant argues that the claims are not directed to judicially excluded matter; see Response at p. 12, sec. III(A). More specifically, Applicant argues that:

The claims are not directed to “organizing human activity,” because the claims are focused on computerized operations for analyzing a route from a departure location to a destination; see Response at p. 13, sec. III(A)(i). Examiner agrees that not all aspects of the claim are directed toward organizing human activity. Instead, Examiner asserts that calculating and estimating steps fall under the “mathematical concept” subcategory of the Abstract Idea, as explained in the previous action. Analyzing/calculating a route using a nodal analysis is essentially a mathematical process. While not rejected as such, Examiner notes that, alternatively, several of the limitations may also fall under the “mental process” subcategory, as they could be completed in the mind of a person. 
The claim limitations execute machine learning using the past traffic information, and using at least one of a day of the week, a time slot, and weather as parameters…construct a model…predict a travel time or a travel speed in each zone for each future time using the model…calculate a smallest value of a travel time from the departure location to the destination…with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times, create a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times…set the plurality of future times with a constant interval therebetween, and, for each of the plurality of future times, predict a speed in each of the plurality of zones that make up the route as the traffic condition… transmitting the smallest value of travel time from the departure location to the destination to a terminal device for display to a user recite computerized operations for analyzing a route from a departure location to a destination which shifts the focus of the claimed invention from the abstract idea such that the abstract idea is incidentally recited; see Response at p. 13 sec. III(A)(i)- p. 14 sec. III(A)(i). Examiner respectfully disagrees. Each of the recited limitations is essentially a mathematical process for calculating a shortest length of a route which is nothing more than a mathematical concept. Merely performing the calculations using a computer and displaying the results is not enough to overcome a 35 U.S.C. 101 rejection; see at least TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 in which the court found that gathering and analyzing information using conventional techniques and displaying the results is insufficient for overcoming a 35 U.S.C. 101 rejection.
The claims are integrated into a practical application, because the route analysis device, memory, and processor are enough to show such integration; see Response at p. 14, sec. III(A)(ii). Examiner respectfully disagrees. Each of these elements is well-understood, routine, and/or conventional in the field of the application. For example, the use of a computer (i.e., the combination of the route analysis device, memory, and processor) for receiving or transmitting data, performing repetitive calculations, and/or storing and retrieving information have been determined by courts to be well-understood, routine, and conventional; see at least MPEP 2106.05(d)(II)(i, ii, and iv). In this case, the 
The claims are integrated into a practical application, because the claims now recite transmitting the smallest value of a travel time from the departure location to the destination to a terminal device for display to a user; see Response at p. 15, sec. III(A)(ii). Examiner respectfully disagrees. Merely displaying the results is not sufficient for overcoming the 35 U.S.C. 101 rejection; see at least Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) in which the court decided that limiting the abstract idea to collecting, analyzing, and displaying certain results of collected and analyzed data merely indicates the field of use or technological environment and does not preclude a judicial exception.
That Examiner failed to consider the claims as a whole by claiming that the computerized operations are “methods of organizing human activity”; see Response at p. 16, sec. (III)(A)(ii). Examiner respectfully disagrees. As described in the previous action, Examiner uses both organizing human activity and mathematical concepts subcategories to describe the abstract idea(s) present in the claims, and Applicant has yet to address the mathematical concepts portion of the previous rejection. 
Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant argues that the claims amount to significantly more than an abstract idea; see Response at p. 16, sec. (III)(B). More specifically, Applicant argues that the claimed computer is not conventional as it is not used in a conventional manner, and the Examiner has not provided proof of a computer being well-known or conventional; see Response at p. 16-19, sec. (III)(B). 

Applicant argues that the claims are directed to an improvement in computer technology; see Response at sec. (III)(C). More specifically, Applicant argues that the claims improve existing route analysis devices, because the combination of steps recited is different than those found in other route analysis devices and is an improvement upon previous techniques; see Response at p. 20, sec. (III)(C). Examiner respectfully disagrees. The steps are directed to an improvement in the process executed by the device rather than an improvement of the device itself and/or the capabilities of the device itself. Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant’s remaining 35 U.S.C. 101 arguments are analogous to those already addressed above and/or are addressed below. Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant argues that the art of record fails to explicitly teach the last four claim limitations, for each of the links…during at least one of the set future times, of independent claim 1; see Response at p. 21, sec. IV-p. 22, sec. IV. Specifically, Applicant argues that Yang is silent regarding estimating a travel time of the zone corresponding to the link with use of the calculated time…the short-of-arrival distance [being] a distance that could not be reached during the set future time… determin[ing] based on the calculated time, if a destination will be met, and if the destination will not be met repeat[ing] the determination of if the short-of-arrival distance exists in one of the links, if the destination will not be met repeat[ing] the determination of if the short-of-arrival distance exists in one of the links…until a destination is met as recited in claim 1. Examiner asserts that sufficient reasoning is provided in the corresponding prior art section found below and reiterated here:
…estimates the travel time of the zone corresponding to the link with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time is determined), until a destination is met (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions). 
Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant’s remaining 35 U.S.C. 102(a)(1) arguments are analogous to those already addressed above and/or are addressed below. Therefore, Examiner is unpersuaded and maintains the rejections.

Claim Objections
Claims 1, 5, and 9 along with corresponding dependent claims 3 and 7 are objected to because of the following informalities:  
Each of claims 1, 5, and 9 recite the phrase if the destination will not be met repeat the determination…. A comma should be placed between “met” and “repeat.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a product, independent claim 5 is directed to method, and independent claim 9 is directed to a non-transitory computer readable medium. Therefore, each of the independent claims 1, 5, and 9 and each of the corresponding dependent claims 3 and 7 is directed to a statutory category of invention under Step 1. 

The independent claims 1, 5, and 9 are also directed to an abstract idea without significantly more under Step 2A and Step 2B. Using the language of independent claim 1 to a route analysis device for analyzing a route from a departure location to a destination, comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
for each of a plurality of future times, predict a traffic condition in each of a plurality of zones that exist from the departure location to the destination; 
acquire past traffic information from a traffic management system; 
execute machine learning using past traffic information, and using at least one of a day of the week, a time slot, and weather as parameters; 
construct a model; 
predict a travel time or travel speed in each zone for each future time using the model; 
select one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time from when a prediction was performed by the traffic condition prediction unit, and, with use of the selected traffic condition, estimate a travel time that corresponds to the elapsed time in each of the plurality of zones; 
with use of the travel times estimated for the zones, calculate a smallest value of a travel time from the departure location to the destination; 
acquire the traffic condition in each of the plurality of zones at a current time, and, with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times, create a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times, 
map each of the created spatial network topologies to an expanded time topology in which the nodes are set for each of the plurality of future times, and connect nodes to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition, and 
with use of the links in the expanded time topology obtained by mapping, estimate travel time that corresponds to an elapsed time from the current time in each of the plurality of zones, and 
calculate, with use of the travel times that were estimated using the expanded time topology obtained by mapping, the smallest value of a travel time from the departure location to the destination; 
set the plurality of future times with a constant interval therebetween, and, for each of the plurality of future times, predict a speed in each of the zones that make up the route as the traffic condition, 
for each of the links in the expanded time topology obtained by mapping, determine whether or not a short-of-arrival distance exists, and, if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time; 
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time, until a destination is met; and 
transmit the smallest value of a travel time from the departure location to the destination to a terminal device for display to a user;
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future times are steps that, under their broadest reasonable interpretation, cover certain “methods of organizing human activity” and/or “mathematical concepts.” 

Under Step 2A, Prong One, claims 1, 5, and 9 recite, in part, a product, a method, and a computer readable medium for determining the shortest route from one point to another. Other than reciting essentially a processor (i.e., the route analysis device, estimation unit, traffic condition prediction unit, a route analysis unit, etc.), and a non-transitory computer readable memory, nothing in the claims precludes the steps from being directed to “methods of organizing human activity” and/or “mathematical concepts.” Therefore, independent claims 1, 5, and 9 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong Two, the “methods of organizing human activity” and/or the “mathematical concept” judicial exception is not integrated into a practical application. For example, claims 1, 5, and 9 recite the additional elements, a processor and a non-transitory computer readable memory. These limitations amount to implementing the abstract idea on a computer. Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea. 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into the practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, do not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, independent claims 1, 5, and 9 are not patent eligible. 

Dependent claims 3, 7, have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 3 and 7 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. 101 based on the same analysis as above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 3 and 7 are patent ineligible. 

Examiner notes that the claims do not require display to a user, because the claims do not positively claim the terminal device displaying to the user. Rather, the claims indicate transmitting the data to the terminal device for display to the user, which is interpreted as an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,103,435 (hereinafter “Yang”; previously of record).

Referring to Claim 1, Yang teaches a route analysis device for analyzing a route from a departure location to a destination, comprising (see at least Col. 3, Ln. 41-46; analysis of route : 
a memory configured to store instructions (see at least Col. 27, Ln. 64-Col. 28, Ln. 2); and 
a processor configured to execute the instructions to (see at least Col. 27, Ln. 64-Col. 28, Ln. 2): 
for each of a plurality of future times, predict a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; the traffic simulation computing grid 4530 predicts traffic conditions for of a plurality of zones (i.e., links), and the links exist from the origin (i.e., departure location) to the destination); 
acquire past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
execute machine learning using and past traffic information, and using at least of one of a day of the week, a time slot, and weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
construct a model (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predict a travel time or travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
select one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time from when a prediction was performed by the traffic condition prediction unit (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and, with use of the selected traffic condition, estimates a travel time that corresponds to the elapsed time in each of the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the zones (i.e., links) that were based on future predicted travel time, required a calculation of a lapsed time in each zone); 
with use of the travel times estimated for the zones, calculate a smallest value of a travel time from the departure location to the destination (see at least Fig. 2A, Fig. 2B, Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time using the shortest travel time for each link. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
acquire the traffic condition in each of the plurality of zones at a current time (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination), and, with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times, creates a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology), 
map each of the created spatial network topologies to an expanded time topology in which the nodes are set for each of the plurality of future times (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and the nodes are set for future times), and connects nodes to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition (see at least Col. 5, Ln. 65-Col. 6, Ln. 3; zone (i.e., link) lengths correspond to time length (i.e., traffic condition) between nodes), and 
with use of the links in the expanded time topology obtained by mapping, estimate travel time that corresponds to an elapsed time from the current time in each of the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time), and 
calculate, with use of the travel times that were estimated using the expanded time topology obtained by mapping, the smallest value of a travel time from the departure location to the destination (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
set the plurality of future times with a constant interval therebetween, and, for each of the plurality of future times, predict a speed in each of the zones that make up the route as the traffic condition (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone), and 
for each of the links in the expanded time topology obtained by mapping, determine whether or not a short-of-arrival distance exists (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists), and, if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and estimates the travel time of the zone corresponding to the link with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time is determined), until a destination is met: and transmit the smallest value of a travel time from the departure location to the destination to a terminal device for display to a user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions);
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time 

Referring to Claim 3, Yang teaches all of the claim limitations of claim 1. Additionally, Yang teaches the route analysis device according to claim 2, wherein the processor further executes the instructions to: 
specify, with use of the expanded time topology obtained by mapping, a route from a current geographic point to the destination according to which the smallest value is achieved for the travel time (see at least Col. 24, Ln. 25-30; route is updated based on a current geographic location somewhere between the origin and the destination).

Referring to Claim 5, Yang teaches a route analysis method for analyzing a route from a departure location to a destination, comprising (see at least Col. 3, Ln. 41-46; analysis of route from origin to destination): 
for each of a plurality of plurality of future times, predicting a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it ; 
acquiring past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
executing machine learning using past traffic information, and using at least of a day of the week, a time slot, and the weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
constructing a model based on the machine learning (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predicting a travel time or a travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
selecting one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time since predicting the traffic condition in each of the plurality of zones (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and estimating a travel time that corresponds to the elapsed time in each of the plurality of zones with use of the selected traffic condition (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time); and 
calculating a smallest value of a travel time from the departure location to the destination with use of the travel times estimated for the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
wherein selecting the one of the traffic conditions further comprises: 
acquiring the traffic condition in each of the plurality of zones at a current time; (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination) 
creating a spatial network topology in which the zones are links that connect nodes for the current time and each of the plurality of future times with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times; (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology) 
mapping each of the created spatial network topologies to an expanded time topology in which the nodes are set for each of the plurality of future times (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and the nodes are set for future times), and nodes are connected to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition; and 
estimating a travel time that corresponds to an elapsed time from the current time in each of the plurality of zones with use of the links in the expanded time topology obtained by mapping; (see at least Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 4, Ln. 3-7; link lengths correspond to time length (i.e., traffic condition) between nodes and travel time simulated by summing all of the links that were based on future predicted travel time) 
wherein calculating the smallest value further comprises: 
calculating the smallest value of a travel time from the departure location to the destination with use of the travel times that were estimated using the expanded time topology obtained by mapping (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability): 
wherein the plurality of future times are set with a constant interval therebetween (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone), and, for each of the plurality of future times, a speed in each of the plurality of zones that make up the route is predicted as the traffic condition (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone), and 
for each of the links in the expanded time topology obtained by mapping, it is determined whether or not a short-of-arrival distance exists, and, if the short-of-arrival distance exists in a link, the short-of-arrival distance is obtained (see at least FIG. 2a, , a time required to complete the obtained short-of-arrival distance is calculated with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and the travel time of the zone corresponding to the link is estimated with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time, until a destination is met (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and : and transmittinq the smallest value of a travel time from the departure location to the destination to a terminal device for display to a user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions);
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. The time prior to the update is the set future time, and when the travel time update is determined, the corresponding distance is the short of arrival distance when the updated time is greater than the initially set travel time).

Referring to Claim 7, Yang teaches all of the claim limitations of claim 5 Additionally, Yang teaches wherein calculating the smallest value further comprises: 
specifying a route from the a current geographic point to the destination according to which the smallest value is achieved for the travel time with use of the expanded time topology obtained by mapping (see at least Col. 24, Ln. 25-30; route is updated based on a current geographic location somewhere between the origin and the destination).

Referring to Claim 9, Yang teaches a non-transitory computer-readable medium having recorded thereon a program for analysis of a route from a departure location to a destination by a computer, the program including instructions for causing the computer to execute: 
for each of a plurality of future times, predicting a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination); 
acquiring past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
executing machine learning using past traffic information, and using at least one of a day of the week, a time slot, and weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
constructing a model based on the machine learning (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predicting a travel time or a travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
selecting one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time since predicting the traffic condition in each of the plurality of zones (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and estimating a travel time that corresponds to the elapsed time in each of the zones with use of the selected traffic condition (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time); and 
calculating a smallest value of a travel time from the departure location to the destination with use of the travel times estimated for the zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
wherein selecting the one of the traffic conditions further comprises: 
acquiring the traffic condition in each of the plurality of zones at a current time; (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6,  and, 
creating a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times; (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology) 
mapping each of the created spatial network topologies is mapped to an expanded time topology in which the nodes are set for each of the plurality of future times(see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and the nodes are set for future times), and nodes are connected to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition; (see at least Col. 5, Ln. 65-Col. 6, Ln. 3; link lengths correspond to time length (i.e., traffic condition) between nodes) and 
estimating a travel time that corresponds to an elapsed time from the current time is estimated in each of the plurality of zones with use of the links in the expanded time topology obtained by mapping; (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time) and 
wherein calculating the smallest value further comprises: 
calculating the smallest value of a travel time from the departure location to the destination with use of the travel times that were estimated using the expanded time topology obtained by mapping (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
wherein the plurality of future times are set with a constant interval therebetween, and, for each of the plurality of future times, a speed in each of the plurality of zones that make up the route is predicted as the traffic condition (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone),
transmitting the smallest value of a travel time from the departure location to the destination to a terminal device for display to a user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions), and 
for each of the links in the expanded time topology obtained by mapping, it is determined whether or not a short-of-arrival distance exists (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists), and, if the short-of-arrival distance exists in a link, the short-of-arrival distance is obtained, a time required to complete the obtained short-of-arrival distance is calculated with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and the travel time of the zone corresponding to the link is estimated with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. The time prior to the update is the set future time, and when the travel time update is determined, the corresponding distance is the short of arrival distance when the updated time is greater than the initially set travel time)
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time, until a destination is met (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time is determined).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663